Citation Nr: 0811457	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion (head).

2.  Entitlement to service connection for residuals of dental 
trauma, for the purpose of VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

These matters came to the Board of Veterans' Appeals (Board) 
originally on appeal of January and February 2004 rating 
decisions in which the RO, inter alia, denied service 
connection for residuals of a concussion (head) and for 
residuals of dental trauma.  In February 2005, the veteran 
filed a notice of disagreement (NOD) with regard to denial of 
the service-connection claim for residuals of a concussion 
(head).  In August 2004, the veteran's representative filed 
an NOD with regard to denial of service connection for 
residuals of dental trauma.  The RO issued a statement of the 
case (SOC) on both issues in July 2005.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2005.  In December 2005, the 
RO issued a supplemental SOC (SSOC) confirming its previous 
denial of the claims.

In July 2006, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

In August 2006, the Board remanded the appeal to the RO to 
clarify whether the veteran wanted a hearing before RO or 
Board personnel, and, if the latter, whether he desired an 
in-person or videoconference hearing.    Although the veteran 
was scheduled for a hearing before RO personnel in February 
2007, he later withdrew his request for any hearing, in 
February 2007.  See 38 C.F.R. § 20.704 (2007).  After the 
issuance of SSOCs  in February 2007 and August 2007 ( 
reflecting the RO's continued denial of the veteran's claims.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate, to the extent possible, each claim herein decided 
has been accomplished.

2.  There is no competent medical evidence of a current 
disability manifested by residuals of a claimed concussion 
(head).

3.  The veteran does not have a dental disability due to 
combat wounds or other service trauma.

4.  The veteran failed to apply for dental treatment benefits 
by December 31, 1954, as required by Pub. L. No. 83-149.


CONCLUSIONS OF LAW

1.  The criteria for service connection for disability 
claimed as residuals of concussion (head) are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

2.  The claim for entitlement to service connection for 
residuals of dental trauma, for the purpose of VA outpatient 
dental treatment, is without legal merit.  38 U.S.C.A. 
§§ 1110, 1712 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.381, 
17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini,18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

First addressing the claim for service connection for 
residuals of dental trauma, for the purpose of VA outpatient 
dental treatment, in a July 2005 SOC, the RO explained how to 
establish entitlement to dental benefits, notified the 
appellant of the reasons for the denial of his claim for 
dental benefits, and afforded him an opportunity to furnish 
information and/or evidence in support of the claim.  
Further, there is no indication that any evidence that bears 
on the claim currently under consideration is outstanding, as 
the dentist who treated him is deceased.  Thus, the Board 
finds that all necessary notification and development action 
on this claim has been accomplished.  As indicated below, the 
claim is being denied as lacking legal merit; as such, the 
duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

With regard to the other claim on appeal, in an August 2003 
pre-rating letter, the RO provided notice to the claimant 
regarding what information and evidence was needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence would be obtained by VA, and 
the need for the claimant to advise VA of and to submit any 
further evidence that is relevant to the claim.  Hence, the 
August 2003 letter-which meets the first three of 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.  While the RO did not 
explicitly advise the claimant to provide any evidence in his 
possession that pertains to his claims, following the RO's 
instructions, the appellant indicated, in a March 2006 
statement, that he had no more evidence to submit to 
substantiate his claims.  Accordingly, on these facts, the 
RO's omission is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error). 

While the RO also did not inform the claimant until an April 
2006 letter of how disability ratings and effective dates are 
assigned, and the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman, on these 
facts, such omission is not shown to prejudice the appellant.  
Because the Board's decision herein denies the appellant's 
claims for service connection for residuals of a concussion 
(head) and for residuals of dental trauma, neither a 
disability rating nor an effective date is being, or is to 
be, assigned.  Accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of service personnel 
and medical records, private medical records, and post-
service treatment records from the VA Medical Center (VAMC) 
in Northampton, Massachusetts and the VA outpatient clinic in 
Springfield, Massachusetts, as well as reports of VA 
examinations and copies of the veteran's and his  
representative's statements.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

The appellant asserts that he has a disability due to 
residuals of a concussion (head) sustained in World War II, 
when he was exposed to heavy artillery bombardment.  He also 
claims that Dr. F., his former dentist, had to remove all of 
his teeth because of dental disease in 1947.

After a full review of the record, including the medical 
evidence and statements made by the veteran and his 
representative, the Board finds that service connection for 
disabilities claimed as residuals of a concussion (head) and 
for residuals of dental trauma, for purpose of VA outpatient 
dental treatment, is not warranted.

A.  Concussion 

Service treatment records show that the veteran sustained an 
acute "contusion" to the lower back (sacroiliac region), 
bilateral, moderate, accidentally incurred when a shell burst 
near him, throwing the veteran against a tree on February 10, 
1945 in Luxembourg.  He was hospitalized for nearly two 
months before being discharged to limited duty on April 8, 
1945.  The veteran's November 1945 separation examination 
report lists under significant wounds and injuries: 
"concussion - back February 1945 - hospital 2 months."  
However, the Board notes that clinical findings for the 
veteran's neurological system and ears were noted as normal 
and no musculoskeletal defects were found on examination at 
that time.

In response to the veteran's original claim for service 
connection filed in March 1946, he was afforded a VA 
examination.  During that examination, he complained of lower 
back pain with prolonged standing and walking and an 
inability to lift anything heavy.  On examination, a well-
healed scar was noted on his chin; but no spinal condition 
was found.  In a November 1946 rating decision, the RO, inter 
alia, denied service connection for a disability claimed as 
concussion of spine as not found on last examination.

During a September 2003 VA examination, the veteran reported 
being knocked unconscious by an enemy shell on the Siegfried 
line, waking up in a field hospital.  He stated that he 
sustained blown eardrums and shrapnel injuries to the right 
anterior lower leg.  Since that time the veteran reported 
recurrent headaches about once a week.  He denied dizziness, 
nausea, or vertigo.  The veteran also reported cervical spine 
pain and tingling and mild numbness at the back of his head.  
On examination, he was alert and oriented and his cranial 
nerves were grossly intact.  No balance problems were noted.  
His ears were within normal limits.  The assessment included 
scar from shrapnel blast and reported concussion from 
explosion with blown eardrums and chronic history of 
headaches since that time.

During a later May 2004 VA examination, the veteran reported 
that, while in combat a missile shell hit his helmet, causing 
loss of consciousness, for which he was hospitalized for five 
months.  Since then, he has suffered from chronic headaches.  
The veteran claimed that he has been suffering from a head 
concussion since 1945; but denied suffering from a seizure 
disorder.  He reported recurring migraines accompanied by 
nausea, loss of balance, and severe posterior neck pain.  
When attacks occur, he has to stay in bed.  He averages an 
attack once every two days, lasting for 60 minutes.  The 
veteran stated that he suffers from dizziness as often as 
once daily.  On examination, cervical paravertebral muscle 
tenderness was noted.  Examination of the cranial nerves 
revealed normal findings; his coordination was within normal 
limits.  The diagnosis was x-rays consistent with 
degenerative disc disease at C5-C6 and C6-C7 with osteopenia.

The veteran's service treatment records fail to confirm that 
he sustained a head concussion, that he lost consciousness, 
or that he was hospitalized for more than two months as 
reported by the veteran.  Moreover, the veteran's separation 
examination and VA examinations within the first year after 
discharge from service and in 2003 and 2004 show that the 
veteran's neurological system was within normal limits and no 
diagnosed neurological disability, which the veteran claims 
was due to a concussion sustained while in service.  

The Board acknowledges that it appears that the May 2005 
contract VA examiner appears to have related the veteran's 
cervical disc disease to the veteran's self-reported history 
of a head concussion sustained in service.  However, the 
Board finds this opinion is not competent because it was not 
based on a review of the veteran's claims file.  Instead, it 
was based on the veteran's unreliable history, which is not 
confirmed by his service treatment records or an initial VA 
examination within the first year after his discharge from 
service.  In this regard, the Board notes that a December 
2006 VA progress note reveals that the veteran has dementia 
and that, at a recent VA post-traumatic stress disorder 
(PTSD) examination, the examiner was unable to complete the 
examination due to the veteran's compromised cognitive 
status.  Based on the above, the Board finds the veteran's 
self-reported history not credible.

As such, there is no competent evidence of a current 
disability upon which to predicate a grant of service 
connection on any basis for disability claimed as residuals 
of a concussion (head), and, hence, no valid claim for 
service connection.  See, e.g., Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinksi, 2 Vet. App 141, 
144 (1992).  

The Board has considered the veteran's assertions and those 
advanced by his representative in connection with the appeal.  
However, as indicated above, his claim turn on the medical 
matter of diagnosis of current disability (and, if shown, 
medical etiology)-matters within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As lay persons without appropriate medical 
training and expertise, the veteran and his representative 
simply are not competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, their assertions in this regard have no probative 
value.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no objective or medical evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Dental 

Specific to claims for service connection involving dental 
disorders, the Board notes that, under 38 C.F.R. § 3.381 
(2007), treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease are to 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161 (2007).  The veteran's claim 
was received by the RO in May 2003.  The threshold question 
to be answered in this case is whether or not the appellant 
has presented a legal claim for a VA benefit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  
 
VA regulations in effect in 1945, at the time of the 
veteran's discharge from service, considered Class II 
beneficiaries as "[t]hose having service-connected non-
compensable or non-pensionable dental or oral disabilities."  
38 C.F.R. § 25.6123 (1945).  Class II beneficiaries were 
entitled to any treatment indicated as necessary for the 
correction of wartime or peacetime service-connected dental 
disabilities provided the veteran was discharged on 
conditions other than dishonorable on account of a disability 
incurred in the line of duty or is in receipt of pension for 
a service incurred disability 38 C.F.R.  § 25.6129(b)(1) 
(1945).  Dental prosthesis when requiring replacement through 
legitimate wear or deterioration will be replaced upon 
determination as to the present necessity of replacement as 
adjunct or auxiliary relief 38 C.F.R. § 25.6135 (1945).

In December 1955, the pertinent regulation was amended to 
require that a veteran seeking Class II eligibility had to 
apply for treatment "within one year after discharge or 
release, or by December 31, 1954."  This one-year limitation 
was first imposed by a 1957 statute which became effective on 
January 1, 1958.  See Pub. L. No. 85-56, §§ 512, 2301, 71 
Stat. 83, 112, 172 (1957).  This restricted Class II 
treatment to a one-time completion basis and required that 
the application for treatment be made within one year of 
release from service; these provisions are contained in the 
current law and regulations.  38 U.S.C.A. § 1712(b)(1)(B) and 
(C) (West 2002); 38 C.F.R. § 17.161 (2007).

However, in December 1955, 38 C.F.R. § 17.123(b) was amended 
to provide that a veteran seeking Class II eligibility had to 
apply for treatment "within 1 year after discharge or 
release, or by December 31, 1954." 38 C.F.R. § 17.123(b) 
(1956); 20 Fed. Reg. 9505 (1955).  At that time, the 
authority for § 17.123 was Veterans Regulation No. 7(A), 
Exec. Order No. 6233, a very general provision entitled 
"eligibility for medical care."  It authorized the VA 
Administrator (now the Secretary), "in his discretion," to 
furnish medical care to veterans, including "dental 
services."  Ibid.  Therefore, although the veteran was not 
required by statute to apply for outpatient dental treatment 
by December 1954, he was required to do so by 38 C.F.R. § 
17.123; see also Woodson v. Brown, 8 Vet. App. 352, 355-56 
(1995).

The record reflects that, in 1947, the veteran received 
dental treatment from a private dentist (now deceased), who 
removed all of the veteran's teeth apparently due to advanced 
periodontal disease.  There is no indication that the veteran 
had teeth that were not replaceable by suitable prosthesis.  
The veteran was discharged from service in 1945, and, as 
such, can receive treatment only with receipts of a timely-
filed application.  To be eligible for current dental 
treatment he was required to apply by December 31, 1954.  As 
noted above, in this case, the veteran applied for VA dental 
benefits in May 2003.  Since he has submitted no evidence to 
establish that he applied for outpatient dental treatment by 
December 31, 1954, he cannot possibly meet the requirements 
of § 17.123(b) as they existed in 1955 or under current law.  
While it is unclear whether the veteran was notified of this 
restriction by the appropriate service department at the time 
of his discharge, such notification is not required for 
service personnel who were discharged prior to 1982.  See 
Woodson, 8 Vet. App. at 355.

Furthermore, it is not shown that the veteran is otherwise 
eligible for dental outpatient treatment.  The veteran may 
establish entitlement to indefinite VA dental treatment by 
establishing service connection for a compensable dental 
disability or service connection for a noncompensable dental 
disability due to combat wounds or service trauma (Class I).  

To establish entitlement to service connection for a tooth, 
the veteran must have sustained a combat wound or other in-
service trauma.  See 38 U.S.C.A. § 1712(c) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.381(b) (2007).  The significance of 
finding that a dental condition is due to in-service trauma 
is that a veteran will be eligible for VA outpatient dental 
treatment, without being subject to the usual restrictions of 
a timely application and one-time treatment.  38 C.F.R. § 
17.161(c) (2007).  Mere dental treatment or cracking a tooth 
while eating is not sufficient to establish eligibility for 
treatment.  Similarly, broken bridgework due to injury is not 
residuals of dental trauma because it must be the injury of a 
natural tooth.  Further, for the purposes of determining 
whether a veteran has treatment eligibility, the term 
"service trauma" does not include the intended effects of 
treatment provided during the veteran's military service.  
VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).

Considering the evidence of record in light of the above-
noted criteria, the Board also finds that service connection 
for residuals of dental trauma, for the purpose of VA 
outpatient dental treatment, is not warranted.

Here, the veteran merely asserts that, in 1947, his dentist 
removed all of his teeth due to dental disease.  He neither 
alleges that he sustained in-service dental trauma nor do his 
service treatment records reflect dental treatment 
necessitated by in-service combat wounds or other in-service 
trauma.  On his December 1942 induction examination report, 
the veteran was shown as having restorable carious teeth 
(Nos. 4 and 5 on the right) and missing natural teeth (Nos. 
6, 8 and 16 on the right and 8, 14 and 16 on the left).  On 
his November 1945 separation examination report, the veteran 
was shown as having missing natural teeth (Nos. 6 and 8 on 
the right and 8 and 14 on the left); the examiner noted 
"None IV" for mouth and gum abnormalities.  Moreover, the 
separation examination report contains numerous notations 
regarding other symptomatology, including relating to the 
mouth, but no notations regarding any dental trauma or 
symptoms.  None of his service treatment records reflect in-
service trauma to the veteran's head or teeth.  The objective 
evidence simply does not reflect that the veteran sustained a 
combat wound or other in-service trauma to any tooth.  Thus, 
the veteran is not entitled to receive VA outpatient dental 
treatment on a Class I basis because he does not have a 
compensable or noncompensable dental disability as defined by 
38 C.F.R. § 4.150, that is, due to loss of substance of body 
of maxilla or mandible without loss of continuity, due to 
combat wounds or service trauma.   See Simington v. West, 11 
Vet. App. 41, 44 (1998).  The regulations are intended to 
cover dental trauma involving external, sudden-force injury, 
such as a combat wound to the teeth and jaw.

The threshold question to be answered regarding this issue is 
whether or not the veteran has presented a legal claim for a 
VA benefit.  Unfortunately for the veteran, whose service is 
greatly admired and appreciated, he has not done so.  See 
Sabonis, 6 Vet. App. at 430.

The Board acknowledges that the RO's denial of the veteran's 
dental claim was premised on a different basis -- a finding 
that the evidence failed to demonstrate in-service combat 
disability (trauma) or that he had been a prisoner of war -- 
not the fact that he is ineligible because his application 
was filed after December 31, 1954.  However, under the 
circumstances presented here, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to the 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis, 6 Vet. 
App. at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


ORDER

Service connection for residuals of a concussion (head) is 
denied.

The claim for entitlement to service connection for residuals 
of dental trauma, for the purpose of VA outpatient dental 
treatment, is denied.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


